ANDRE R. THOMAS, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 38, 2009.
Supreme Court of Delaware.
Submitted: June 12, 2009.
Decided: July 20, 2009.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
HENRY duPONT RIDGELY, Justice.
This 20th day of July 2009, after careful consideration of the parties' briefs and the record on appeal, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated January 12, 2009. The Superior Court did not err in concluding that appellant's second motion for postconviction relief was untimely and otherwise barred and that appellant failed to overcome the procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.